O’Neai.1,, J.
delivered the opinion of the Court.
This Court concurs with the presiding Judge in his views of the law of this case, and for the reasons which he has given. It may be necessary to add, that, although to render a schedule within forty days, is not required by the prison bounds act, of prisoners confined on mesne process, yet the insertion of such a *504condition, in addition to that required by the act, does not render the bond void : for the act does not. provide that the bond shall be void, if it contain ¡iny other condition than that required. The illegal condition is void ; but the legal condition, and the bond itself, are valid, and binding.
Motion refused.